DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 10/12/21, Applicant, on 1/12/22, amended claims 1, 8, and 15. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statements (IDS) on 11/30/2021. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action. 

Response to Amendment
Applicant’s amendments are acknowledged.
The objections to the drawing filed on 7/30/2020 are withdrawn in light of Applicant’s amendments to the specification.
Revised 35 USC 101 rejections of claims 1-20 regarding abstract ideas are still applied in light of Applicant’s amendments and explanations.
Revised 35 USC 102 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-7 are directed towards a process, and claims 8-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “retrieving… activity data from a plurality of software development applications and a plurality of input signals generated by a peripheral device,” “determining… a first causal relationship between the plurality of input signals and the activity data; the first causal relationship comprising an indication that a developer is using a first software development application of the plurality of software development applications to complete a first work item,” “calculating… and in response to the determination of the causal relationship, a first time interval between an initial signal and a final signal of the plurality of input signals,” “removing the second time interval from the first time interval to define an active time spent value for the first work item,” “comparing… the active time spent value to an estimated time interval,” “determining… a second causal relationship between the plurality of input signals and the activity data, the second causal relationship comprising an indication that the developer is also using the first software development application to complete a second work item,” “calculating, in response to the determination of the second causal relationship, a second time interval between the initial signal and the final signal,” “comparing… the first time interval to an estimated time interval,” and “determining… a schedule of a second work item based on the comparison, wherein the first time interval relates to a first work item.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A computer-implemented method comprising: retrieving, by a processor,” (computer processor and memory with computer instructions). Additionally, independent claims 8 and 15 recite further additional elements: “A system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising” (computer processor and memory with computer instructions); “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising.” Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0064]-[0070]). The recited computer elements and functions that are applied to the abstract idea A computer-implemented method comprising: retrieving, by a processor,” (computer processor and memory with computer instructions). Additionally, independent claims 8 and 15 recite further additional elements: “A system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising” (computer processor and memory with computer instructions); “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising.” For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-7, 9-14, and 16-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-7, 9-14, and 16-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-12, 14-18, and 20 do not recite further additional elements.
Regarding claims 8-20, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see 
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2020/0005219 to Stevens (hereafter referred to as Stevens).
As per claim 1, Stevens teaches:
A computer-implemented method comprising: retrieving, by a processor, activity data from a plurality of software development applications and a plurality of input signals generated by a peripheral device (Paragraph Number [0025] teaches the system feeds data relationships into various front-end interfaces (e.g., UI, email, messaging) to trigger a related action.  The system tracks and compares data relationships before and after triggers.  The system feeds before and after data relationships back into various front-end interfaces in a continuous loop. Paragraph Number [0053] teaches the data aggregation module 170 receives 310 user interactions with peripheral devices associated with various applications or components of applications.  The data aggregation module 170 may receive streams of data from various data collection modules executing on various development systems.  For example, the stream of data may comprise data values received periodically that represent a number of user interactions with a peripheral device performed by a developer while interacting with a particular application via client device during a time interval.  The peripheral devices may be keyboards, mouse, or any other peripheral device that is used to interact with an application).
determining, by the processor, a first causal relationship between the plurality of input signals and the activity data (Paragraph Number [0027] teaches the system captures and analyzes data (e.g., statistics describing user interactions with peripheral devices, for example, keystrokes per minute (KPM) from integrated development environments (IDEs) and text editors or other tools used during the development processes), and performs analysis to determine peak flow times (highest coding productivity)).
the first causal relationship comprising an indication that a developer is using a first software development application of the plurality of software development applications to complete a first work item (Paragraph Number [0034] teaches some of the applications are for code development, for example, integrated development environment (IDE) for performing various activities related to development including code editing, code debugging, unit testing, and so on. Other applications 115 may be used for various activities that may be related to development or may be unrelated to development. Paragraph Number [0035] teaches some of these applications may be composite applications that have multiple components, such that each component can be used for one or more specific activities. For example, an IDE can have a code editor used for editing source code, debugger for performing code debugging, code compiler for compiling code, and code analysis tools. Each application or component of an application is used for specific purposes and has a reference rate of user interaction with the application/component. Paragraph Number [0036] teaches the development system 110 includes one or more data collection modules 120(a) that are plugins that may be installed in individual applications. The data collection module 120(a) may collect information, for example, the rate at which a user uses certain peripheral devices of the development system while interacting with an application, for example, key board and mouse).
calculating, by the processor and in response to the determination of the causal relationship, a first time interval between an initial signal and a final signal of the plurality of input signals (Paragraph Number [0027] teaches the system captures and analyzes data (e.g., statistics describing user interactions with peripheral devices, for example, keystrokes per minute (KPM) from integrated development environments 
determining, by the processor, a second causal relationship between the plurality of input signals and the activity data, the second causal relationship comprising an indication that the developer is also using the first software development application to complete a second work item (Paragraph Number [0036] teaches the development system 110 includes one or more data collection modules 120(a) that are plugins that may be installed in individual applications. The data collection module 120(a) may collect information, for example, the rate at which a user uses certain peripheral devices of the 
calculating, in response to the determination of the second causal relationship, a second time interval between the initial signal and the final signal (Paragraph Number [0074] teaches the machine learning model is configured to take features describing the user interactions via peripheral devices for a user during a time interval, and determines the development score for the user for that time interval. The development analysis system may use the development score to take various actions, for example, to determine whether a task should be scheduled during a particular time interval or certain action 
removing the second time interval from the first time interval to define an active time spent value for the first work item (Paragraph Number [0058] teaches the development score module 210 determines 325 a development score for the user for a given time interval. In an embodiment, the development score module 210 determines the development score by determining a weighted aggregate of various factors including rates of user interactions with different applications. The development score module 210 determines the development score by determining a weighted aggregate of normalized rates of user interactions with different applications. The development score module 210 may consider other factors such as rate of context switch between applications by a user during a time interval. Paragraph Number [0074] teaches the machine learning module is trained to predict a score associated with specific actions triggered by the action trigger module. Accordingly, the score indicates whether the action should be performed. The development analysis module determines based on the score, whether to perform an action of the action trigger module. For example, if the score is above a threshold value 
comparing, by the processor, the active time spent value to an estimated time interval (Paragraph Number [0040] teaches the external system 160 may have a scheduler 165 that schedules tasks.  The development analysis system 100 provides instructions to the external system 160 to schedule tasks based on analysis of the development systems 110.  The scheduler 165 is a calendar application that tracks times of user activities, for example, team meetings.  For example, the development analysis system 100 may identify time intervals that correspond to past intervals of low productivity of developers, and schedule tasks that do not involve development activities such as coding and debugging during such intervals, for example, meetings may be scheduled during such time intervals. The scheduler schedules tasks such as meetings and receives information from the development analysis system 100 describing whether the meetings are overlapping high productivity time intervals of various users included in the meeting. Paragraph Number [0058] teaches the development score module 210 determines 325 a development score for the user for a given time interval. In an embodiment, the development score module 210 determines the development score by determining a weighted aggregate of various factors including rates of user interactions with different applications. The development score module 210 determines the development score by determining a weighted aggregate of normalized rates of user interactions with different applications. (See also Paragraph Number [0074])).
determining, by the processor, a schedule of an additional work item based on the comparison (Paragraph Number [0048] teaches the action trigger module 220 performs various actions that may be triggered based on development scores of individual developers or teams of developers.  The action trigger module 220 may perform scheduling of a task, for example, a meeting involving a group of users.  The action trigger module 220 identifies a time interval matching a low development score for the group of users participating in the activity and either recommends the time interval for scheduling the meeting or sends commands to a calendar application to schedule the meeting. Paragraph Number [0063] teaches the action trigger module 220 performs one or more actions that may be triggered based on values of development scores of individual users or groups of users.  For example, the action trigger module 220 may adjust the timing of a meeting based on development scores of the participants of the meeting to schedule the meeting during a time interval that indicates an aggregate development score value below a threshold, for example, below an average development score value.  The action trigger module 220 may trigger other types of actions described herein).
As per claim 8, Stevens teaches.
A system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: (Paragraph Number [0032] teaches various features of the system include: providing user interfaces that display highlights: daily, weekly, monthly, and all-time summary metrics; user interfaces that display leaderboards: public and 
The remainder of the claim limitations are substantially similar to the method described in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 15, Stevens teaches.
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: (Paragraph Number [0032] teaches various features of the system include: providing user interfaces that display highlights: daily, weekly, monthly, and all-time summary metrics; user interfaces that display leaderboards: public and team/organizations, making recommendations for setting goals for improvement; providing a virtual marketplace for exploring integrations and datagrams; performing automation of actions based on data trigger (e.g. blocking time on calendar, blocking notifications, set POMODORO timer (or any online/offline productivity timer or any tool for workplace time management), etc.); artificial intelligence and natural language processing based digests that interpret datagram (e.g. by generating natural language messages such as "Good morning! You have one upcoming meeting .  . . ")).

As per claims 2, 9, and 16, Stevens teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Stevens teaches:
further comprising: calculating a respective time interval between each consecutive input signal of the plurality of input signals (Paragraph Number [0074] teaches the machine learning module 230 trains machine learning based models for performing various tasks.  In one embodiment, the machine learning module 230 trains models for determining development scores for users.  The development score is predicted based on various features associated with a user over a period of time, such as the rate of user interactions with peripheral devices (e.g., keystrokes per minute) by a particular user while interacting with various applications, a rate of context switch between various applications, one or more parameters associated with code interacted with by the user during the time period (e.g., a classification or complexity of the code), one or more reference rates associated with various applications, etc.).
comparing each respective time interval with a threshold time interval (Paragraph Number [0074] teaches the development analysis system identifies a context switch from application A1 to application A2 when the rate of user interaction via peripheral devices with one of the applications drops below a threshold value (e.g., a first threshold value) and the rate of user interaction via peripheral devices with the other application increases above a threshold value (e.g., a second threshold value). The development analysis system identifies the number of context switches within a time interval and determines 
subtracting from the first time interval a length of any respective time interval that exceeds the threshold time interval (Paragraph Number [0074] teaches the development analysis system may use the development score to take various actions, for example, to determine whether a task should be scheduled during a particular time interval or certain action should be triggered by the action trigger module 220.  In some embodiments the machine learning module is trained to predict a score associated with specific actions triggered by the action trigger module.  Accordingly, the score indicates whether the action should be performed.  The development analysis module determines based on the score, whether to perform an action of the action trigger module.  For example, if the score is above a threshold value (or below a threshold value), the development analysis performs a particular action of the action trigger module 220 (e.g., schedule a task to not overlap with the time interval, enable or disable certain settings of a system used by the developer during the time period, etc.)).
As per claims 3, 10, and 17, Stevens teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Stevens teaches:
further comprising selecting an application programming interface from a suite of application programming interfaces to communicate with the software development application. (Paragraph Number [0098] teaches the one or more processors may also operate to support performance of the relevant operations in a "cloud computing" environment or as a "software as a service" (SaaS).  For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs))).
As per claims 4, 11, and 18, Stevens teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Stevens teaches:
wherein comparing the first time interval to an estimated time interval comprises determining whether the first time interval is a threshold time interval less than the estimated time interval. 
As per claims 5, 12, and 19, Stevens teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Stevens teaches:
further comprising: detecting the software application operating on a file (Paragraph Number [0038] teaches the cloud based system 130 includes a code repository 140 that stores source code obtained from various development systems 110 and maintains versions of source codes.  The cloud based system 130 includes a repository interface 135 that allows development systems to interact with the code repository 140.  For example, the repository interface 135 allows users to specify instructions including checking in code, checking out code, merging code branches, and so on.  The cloud based system includes a data collection module 120(b) that allows a development analysis system 100 to obtain data describing various analysis activities, for example, lines of code checked in, various files that were modified during a checking, various users (i.e., developers) associated with a check-in, and so on. Paragraph Number [0046] teaches the development score module 210 determines development scores for code checked in for a file or a set of files associated with a feature.  Accordingly, if the code check-in results in significant amount of code rewrite for the code checked in or if the code check-in results in multiple defects associated with the check-in, the code check-in has low development score (or a development score value indicating low quality of code check-in).  Alternatively, if the code check-in requires very little rewrite and results in very few defects, the code check-in has high development score (or a development score value indicating high quality of code check-in). (See also Paragraph Number [0036])).
detecting a pathname of the file (Paragraph Number [0038] teaches the cloud based system 130 includes a code repository 140 that stores source code obtained from various development systems 110 and maintains versions of source codes.  The cloud based system 130 includes a repository interface 135 that allows development systems to interact with the code repository 140.  For example, the repository interface 135 allows users to specify instructions including checking in code, checking out code, merging code branches, and so on.  The cloud based system includes a data collection module 120(b) that allows a development analysis system 100 to obtain data describing various analysis activities, for example, lines of code checked in, various files that were modified during a checking, various users (i.e., developers) associated with a check-in, and so on).
comparing a first work item identification with the pathname to detect the first work item identification (Paragraph Number [0036] teaches the data collection module 120(a) may collect information, for example, the rate at which a user uses certain peripheral devices of the development system while interacting with an application, for example, key board and mouse.  The data collection module 120(a) provides information about applications executing on the development system 110, for example, parameters used by the applications, such as URLs that may be used by an internet browser application that can access the internet. The data collection module 120 stores a list of domain names (or patterns describing domain names) that represent software development related information.  The data collection module 120 sends a flag that indicate whether a parameter (e.g., the URL) indicates development related activity or a non-development related activity, for example, browsing news websites. The 
As per claims 6, 13, and 20, Stevens teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Stevens teaches:
wherein the activity data includes a log file or an audit trail. (Paragraph Number [0023] teaches the development analysis system configures a user interface displaying a report, for example, a histogram representing the development scores for one or more users during various time intervals.  The development analysis system generates reports that may aggregate information describing various code check-ins for a user, for a project, for a feature, for a team, for a storage unit of code (e.g., file, directory, component), and so on.  The development analysis system is also referred to herein as the system. Paragraph Number [0070] teaches the development score is adjusted by an amount that is directly related to the time difference between the previous check-in and the new check-in. This is so because the current update is determined to reflect a defect in the previous check-in that was hard to find. Each defect is associated with a severity as reported by the source code version control system.  The development analysis system 100 adjusts the weight of the development score based on the severity associated with the check-in. For example, a defect identifying change in a log statement is typically lower priority compared to defect identifying a fatal a crash in a system).
As per claims 7 and 14, Stevens teaches each of the limitations of claims 1 and 8 respectively.
In addition, Stevens teaches:
wherein the activity data comprises plain text, the method further comprises applying natural language processing techniques to understand a meaning of the plain text. (Paragraph Number [0032] teaches various features of the system include: providing user interfaces that display highlights: daily, weekly, monthly, and all-time summary metrics; user interfaces that display leaderboards: public and team/organizations, making recommendations for setting goals for improvement; providing a virtual marketplace for exploring integrations and datagrams; performing automation of actions based on data trigger (e.g. blocking time on calendar, blocking notifications, set POMODORO timer (or any online/offline productivity timer or any tool for workplace time management), etc.); artificial intelligence and natural language processing based digests that interpret datagram (e.g. by generating natural language messages such as "Good morning! You have one upcoming meeting .  . . ")).

Response to Arguments
Applicant’s arguments filed 1/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 1/12/2022, pgs. 9-10). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory 
Applicant argues that the previously cited reference does not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 1/12/2022, pgs. 11-13). Examiner respectfully disagrees. Examiner notes that new citations from the previously cited reference have been applied to the newly presented claim limitations as indicated in the above in the revised 35 USC 102 rejection. Examiner has added 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624